Title: To Alexander Hamilton from David Lenox, 8 September 1794
From: Lenox, David
To: Hamilton, Alexander



Philadelphia Septr. 8th. 1794
Sir

As I find my name brought into public view respecting the transactions which have taken place to the Westward, my feelings demand that I should come forward & state facts as they respect myself, leaving it to you to make what use you may think proper of the information.
In the Month of May last the Attorney of the District informed me that certain process were about to be issued against persons in several of the Counties for noncompliance with the Revenue laws of the United States, it therefore became my duty to make preparation for an execution of them. As difficulties had occured on former occasions of a similar kind I came to the determination of doing the duty in person, accordingly on the 22d. day of June, I left this City and proceeded through the Counties of Cumberland Bedford & Fayette without encountering much difficulty, indeed in the County of Fayette I met many instances of personal respect & attention from some of the persons on whom I had served process. On my entering the County of Allegheny I waited on General Nevill who very kindly offered to accompany me rather than put me to the trouble of looking out for a guide. We left his House on Tuesday Morning the 15th. July and in the course of a few hours I served process on four persons all of whom shewed much contempt for the Laws of the United States, we proceeded to the House of a certain William Miller between the hours of eleven and twelve O’Clock in the forenoon who in much agitation refused to receive a Copy of the process against him, but it was legally served. During a conversation with him in which I pointed out the folly of his conduct, we perceived a number of Armed Men approaching us to appearance about thirty or forty. As my mind had been previously made up on the business it was not my wish to avoid them in which I was seconded by my companion. Soon after we left the House and were proceeding on our route we were fired upon at the distance of forty or fifty yards. I immediately reined in my Horse and upbraided them with their conduct, but was answered in a language peculiar to themselves. Having finished my business in that quarter excepting the service of a process against a certain John Shaw who was on my way down the Country, I parted with General Nevill who took the road to his Home and I proceeded to Pittsburgh with the intention of prosecuting my journey to places where I had further business. The morning following Colonel Presley Nevill entered my Chamber & put into my hands a letter from his father in which he mentioned that about sun rise that Morning he had been attacked by a considerable body of Men (which I afterwards learnt from good information Amounted to about One hundred) that after a considerable conflict they retreated with three or four Wounded, one of whom I was informed died of his Wounds. On receiving this information I determined to remain in th⟨is⟩ Country to see the issue. An application was made to Major Butler who very readily ordered a detachment of sixteen Men under the command of Captain Howe as a guard to protect General Nevill from further insult. They arrived at his House that Evening & as nothing happened during the Night, Captain Howe returned to town the next morning accompanied by Colonel Nevill leaving a Serjeant and eleven Men at the ⟨–⟩. In the forenoon of the same day (vizt Thursday 17th) General Nevill dispatched a person through the Woods with a letter in which he ment⟨ioned⟩ that he had certain information that about ⟨–⟩ hundred Men would Attack him that Night. He added that if he had any freinds in Pittsburgh they would shew themselves on this occasion. On receiving this information I accompanied Col Nevill to Messrs. Gibson & Wilkin’s in whom were united the rank of Generals of Militia and Diginitys of Associate Judges under the State Government. After a conversation of some length & after deliberation on their part they gave their opinion in writing which I am informed has been transmitted to you. As this opinion was such as to afford no protecti⟨on⟩ to General Nevill it became extremely natural for his Son to endeavour to obtain for him all the assistance in his power. I very chearfully offered my services and we were joined by Major Craig Lieut. Semple of the Army and Mr. John Ormsby. We left Pittsburgh about three O’Clock in the afternoon and proceeded to within about half a Mile of General Nevills House where we were all made Prisoners by the insurgents. Soon after the firing commenced and continued with some intermission for about an hour when we perceived the buildings on fire. About eight O’Clock the main body collected where we were which consisted of about five hundred men as they themselves asserted and which I believe. They called a Council and it was determined that I should march to a place called Couch’s fort where my fate should be determined. Major Craig Mr Semple & Mr Ormsby got off in the course of the March but Colonel Nevill & myself were obliged to proceed in the most painful and humiliating situation. Here however candor obliges me to express the obligations I am under for the personal protection I frequently met with from several of the party whose names I forbear at present to mention for reasons respecting themselves. On my arriving at the place of Rendezvous and being announced four or five of a large party there fired towards me without injuring me, tho’ by the light of the moon my person was plainly exposed to them at ⟨but⟩ few yards distance. I will not pretend to say they meant to injure me but the Men who had before protected me immediately interfered and upbraided them with their conduct. Soon after this and while their Committee were deliberating on my fate two fellows advanced from among the Croud towards me with their Knives drawn. On my mentioning publickly that I hoped I was not to be assassinated in that way, they were driven from my side, tho not before they had cut my Coat in several places. I was then desired to dismount and walk into the House as a place of greater safety. Here I found Colonel Nevill who had arrived half an hour before me. At length, it was determined that I should be released on my promising that I would serve no more processes on the West side ⟨of the⟩ Allegheny Mountain which was consent⟨ed to on⟩ my part and guaranteed by Colonel N⟨evill⟩. We then requested that some persons might accompany us a short distance to protect us from further insult as men were constantly coming in much in liquor. Three persons were accordingly named by their Committee & we had not proceeded more than half a Mile before we were met by a Number of Men much intoxicated. On finding who we were they instantly presented at us and as instantly our escort through themselves between us which in all probability saved us at that time. We were ordered back to the Rendezvous and on the way I was a little ahead of the party accompanied only by one of their principals. On considering what I had already suffered and the danger I should again be exposed to I determined on attempting my escape. Accordingly watching my opportunity I gave my Horse the Spur & rode into the Woods. After riding a short distance I stoped to listen ⟨if⟩ I was persued but hearing no noise, I ⟨give the⟩ credit to the humanity of my companion. I proceeded on and attempted to gain the road leading from Washington to Pittsburgh in which I succeeded and Continued my rout to the River Monongahela. Having reconnoitred the landing and finding everything quiet I led my Horse into a Boat, rowed myself across the River and arrived at Pittsburgh about three O’Clock in the Morning of Friday the 18th. July. The same day ⟨–⟩ men made their appearance in town to demand certain terms of General Nevill & myself. They delivered me a paper writing signed Hugh Scott Junr. Chairman, in which they demanded that I should send all the Summon’s (as they called them) in my possession and expected that I should make no returns of the processes I had served to Court, which they said would satisfy the people & add to my safety. To this I replied verbally in presence of Mr. Brakenridge & others that I should send them no Papers & that the processes which I had served should be returned as was my duty. This answer they said would not satisfy the People and after taking the opinion of Mr. Brakenridge how far the process would affect their property and after receiving their answer from General Nevill (which was not very favorable to their views) they left the Town. By this time the Inhabitants began to be much alarmed & it was mentioned to Genl. Nevill & myself that some persons were whispering how far it might be justifiable to give us up rather than have the town destroyed. In such a situation it behoved us to keep a good look out and to think of our personal safety. Major Thomas Butler very kindly offered his protection and we are much indebted to him for his manly & decided conduct on the occasion, but as our presence could be of no further use in the Country it was our wish to proceed to the seat of Government as soon as possible. We had good information both by letter & otherwise that it was not practicable for us to proceed with any kind of safety by the direct road as Parties would intercept us. We therefore determined by the advice of a few friends to descend the Ohio river and a Barge was provided accordingly. On an application to Major Butler he very chearfully ordered an Officer and ten Men for this service and we embarked about ten O’Clock in the night of Saturday the 19th. July. We reached Wheelen the following Evening where we declined the further service of the Officer & two of the Men and proceeded on to Marietta where we arrived on Tuesday Morning. Much attention was paid us by the Inhabitants but we are particularly indebted to Colonel Sproat who supplied us with every thing we stood in need of and to Lieutenant Miggs of the Militia who offered to March through the Wilderness with the men under his command. However this we declined as it would have been a fatiguing tour to them and would have been attended with delay to us. We proceeded by Clarksburgh accompanied by two faithful guides who had been recommended to us by Colonel Sproat and arrived here on the 8th. day of August. In addition to this statement of facts, I beg leave to notice some points in Governor Mifflin’s speech to the Legislature, that I entered the Western Country at a time “peculiarly inauspicious.” If any thing here is meant respecting me it would imply that the time was in my choice but it should be recollected that it was my duty to execute the processes previous to the day of return which was the 12th. August. That I met some difficulties and encountered some opposition is very true and I shall make no comments on these with respect to what the Commissioners appointed by the Governor now to the Westward have said in their communication to him of the 22d August. I think it proper for me to observe that I knew nothing of Dr. Baird or his meeting and I differ very materially with them where they say that it was on the night of the 15th. July thirty of my men instantly flew to Arms and marched towards Nevills House. Now I do again assert that it was between the hours of eleven & twelve O’Clock in the forenoon of the same day that about the same number assembled at Millers House & fired upon Genl Nevill & myself. The inference from this mistatement of facts is that the proceedings were influenced by a sudden gust of passion excited by intoxication common enough in the Evening, but the truth is that the hour mentioned in the forenoon neither a gust of passion nor heat of Liquor are probable circumstances. I beg Sir you will pardon me for stating facts in a more particular manner than perhaps the subject required, but I esteem it necessary to my own Honor and for public satisfaction that the truth and whole truth relative to my Official conduct should be known. If it has met the approbation of the Executive I am fully compensated for the difficulties I have encountered. I have the honor to be
With every sentiment of esteem & respect   Sir   Your Obedient & very hume servt.

D LenoxMarshall for the Pennsylvania District
The Honble.Alex Hamilton Esquire

